Title: To Thomas Jefferson from Mary Heator, 6 July 1803
From: Heator, Mary
To: Jefferson, Thomas


          
            Honorable Sir
                     
            City Washington July 6th 1803
          
          My present Situation oblidges me to Write these few lines to you hopeing your Honour will be so kind and so Considerate as to help me in my Distressed Situation. My Husband now Deceased, was in the Service for Some time. He was a Serjint. his name was Heator. I am Quiet Destitute and my little Effects are appraised and to be Sold for Rent. without your Honour be so kind as to help me in my present Distress. I have a family of Young Helpless Children and I hope you will consider them and Grant me some present Assistance And I in duty Bound will Ever pray—
          
            Mary Heator
          
        